FINAL ACTION

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (see pages 12-21), per claim amendments filed on 1/26/2022, with respect to the rejection(s) of claim(s) 1-4, 7-12, 16-19 and 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn AND claims 1-4, 7-12, 16-19 and 21 are allowed. Please see discussion per “Allowable Subject Matter” section of this Office Action.
Furthermore, Applicant’s arguments (specifically pages 20-21) in regards to amended independent claim 24 are not persuasive AND new issues of indefiniteness are raised under 35 USC 112 (b) for lacking antecedent basis and being incomplete for omitting an essential step.
	Applicant’s arguments (pages 20-21) asserts that amended independent claims 1, 21 and 24 analogously recites the following allowable subject matter:
“a setting unit configured to set, in a face region of a face detected by the detecting unit, both a left region for selecting a left eye of a face specified by the position designated and a right region for selecting a right eye of the specified face, wherein, in a case where the face is facing diagonally, the setting unit: sets sizes of the left region and the right region to different sizes according to a positional relationship between the left eye and the right eye, and in a case where a predetermined condition is satisfied, extends a smaller size region of the left region and the right region, and wherein the predetermined condition includes at least one of the specified face satisfying a condition for becoming a main object, a degree of reliability of detection of an eye corresponding to the smaller size region as an eye being equal to or greater than a predetermined value, and an eye corresponding to a larger size region of the left region and the right region being selected”.
	However, Examiner notes that independent claim 24 omits to recite the bolded limitation indicated above, which is considered to be an essential step that gives meaning and context to the limitation features recited in lines 15-22 of claim 24.
	Therefore, claim 24 receives a new grounds rejection as being indefinite for not complying with 35 U.S.C. 112(b). Please see discussion per “Claim Rejections - 35 USC § 112” section of this Office Action. Examiner notes that claim 24 would be allowable if appropriately corrected to include the missing essential step (e.g. using analogous language from bolded limitation indicated above). 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 24 recites (in lines 15-17) the following indefinite limitation (with emphasis in bold):
“in the SETTING, in a case where a predetermined condition is satisfied, a smaller size region of the left region and the right region is extended”
	However, the claimed phrase “a smaller size region of the left region and the right region is extended” lacks antecedent basis because it is unclear how/why one of the left or right regions is a “smaller size region”. The claimed invention neglects to define this missing step, which is required to give meaning and context to the said “is extended” and said remaining limitations recited in lines 17-22.
Thus, claim 24 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting an essential step, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step can be found in claim 1 (per lines 15-17) which recites (with emphasis in bold):
“in a case where the FACE is facing DIAGONALLY, the SETTING UNIT: sets sizes of the left region and the right region to DIFFERENT SIZES according to a positional relationship between the left eye and the right eye”

	Therefore, claim 24 should be appropriately corrected to include this missing essential step (e.g. using analogous language from claim 1) in order to comply with 35 U.S.C. 112(b).

	Examiner notes that the prior art does not teach “in the SETTING, in a case where a predetermined condition is satisfied, a smaller size region of the left region and the right region is extended” as recited in lines 15-17 of claim 24. Therefore, no claim interpretation will be made for purposes of an art rejection.











Closest / Related Prior Art
The prior art made of record (see 892 cited art per Office Action mailed 11/02/21) is considered to be the closest/related art to Applicant’s claimed invention. Among these previously cited art references, the Examiner notes the following:
	WATANABE (US 6,888,567) teaches a focus detection camera with a display user interface that allows for setting both left and right regions for selecting a left eye or right eye of a specified face. See Figures 5A-5C shown below:
   
    PNG
    media_image1.png
    280
    410
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    288
    376
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    282
    367
    media_image3.png
    Greyscale


SONG (US 2017/0118405) teaches a focus detection camera with a display user interface allowing for setting both left and right regions of different sizes (1202 & 1204) for selecting a left eye or right eye of a specified face. See Figures 12a shown below:

    PNG
    media_image4.png
    506
    373
    media_image4.png
    Greyscale

YOKOZEKI (US 2016/0295100) teaches (Fig.16A: steps S1612-S1614) to extend an eye region vertically into upper & lower regions 2106 & 2108 for a sideways oriented face (Fig.21B, when user touch input is 2107), as well as, extend an eye region horizontally to left/right regions 2103 & 2104 for a front oriented face (Fig.21A, when user touch input is 2102) in view of para [0161-0162].
 

    PNG
    media_image5.png
    240
    492
    media_image5.png
    Greyscale

YOKOZEKI’s Figures 21A & 21B










Allowable Subject Matter
Claims 1-4, 7-12, 16-19 and 21 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 21 are allowable for analogously reciting the following allowable subject matter (with emphasis in bold/underlined):
“a setting unit configured to set, in a face region of a face detected by the detecting unit, both a left region for selecting a left eye of a face specified by the position designated and a right region for selecting a right eye of the specified face, wherein, in a case where the face is facing diagonally, the setting unit: sets sizes of the left region and the right region to different sizes according to a positional relationship between the left eye and the right eye, and in a case where a predetermined condition is satisfied, extends a smaller size region of the left region and the right region, and wherein the predetermined condition includes at least one of the specified face satisfying a condition for becoming a main object, a degree of reliability of detection of an eye corresponding to the smaller size region as an eye being equal to or greater than a predetermined value, and an eye corresponding to a larger size region of the left region and the right region being selected”.
Claims 1-4, 7-12 & 16-19 are allowed for depending from allowable claim 1.	Independent claim 24 would be allowable should Applicant appropriately overcome the rejection under 35 USC 112 (b) as discussed above. 
Furthermore, Examiner notes that withdrawn claims 13-15, 20, 22-23 and 25-26 should be cancelled in order to place the application in a condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698